DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, the restriction requirement is withdrawn.  

Allowable Subject Matter
Claims 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ljungblad US 2014/0308153 (hereinafter Ljungblad).

Regarding claim 1, Ljungblad teaches: a method for monitoring additive manufacturing by an electronic device, comprising:
calculating, for a layer, a predicted thermal image ([0066] - - reference image is constructed by simulation, a unique reference image for each layer; reference image is interpreted as a predicted thermal image);
obtaining, for the layer, a captured thermal image ([0056] - - taking image using a camera; camera is infrared camera; thus image is a thermal image);
calculating, for the layer, a risk score based on the predicted thermal image and the captured thermal image ([0058] - - compare real images with reference images; whether there is difference or not is interpreted as a risk score); and
performing a mitigation operation in response to determining that the risk score is outside of a threshold range ([0059] - - a defect is detected if a deviation is detected in two consecutive layers and deviations are overlapped; 2 consecutive layer is a threshold; [0067] - - repair defect).

Regarding claim 8, Ljungblad teaches all the limitations of the base claims as outlined above. 

Ljungblad further teaches: the risk score is calculated based on the predicted thermal image and the captured thermal image at a low resolution that is lower than a voxel-level resolution ([0058] - - the defects are large enough for the camera to capture a deviation; the defects 102 and 104 are at a low resolution lower than a voxel level; the number of defects is interpreted as risk score).

Claim 14 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4 – 7, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ljungblad US 2014/0308153 (hereinafter Ljungblad) in view of CRAEGHS et al. US 2018/0322621 (hereinafter CRAEGHS).

Regarding claim 2, Ljungblad teaches all the limitations of the base claims as outlined above. 

But Ljungblad does not explicitly teach: 
determining a difference between a pixel of the predicted thermal image and a pixel of the captured thermal image for a set of pixels; and
counting a number of pixels having the difference greater than a threshold.

However, CRAEGHS teaches:
determining a difference between a pixel of the predicted image and a pixel of the captured image for a set of pixels; and
counting a number of pixels having the difference greater than a threshold ([0062] - - a single layer includes a threshold number of pixels that does not satisfy a threshold).

Ljungblad and CRAEGHS are analogous art because they are from the same field of endeavor.  They all relate to defect detection.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3d printing device, as taught by Ljungblad, and incorporating counting a number of pixels having the difference greater than a threshold, as taught by CRAEGHS.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve error detection, as suggested by CRAEGHS ([0007]).

Regarding claim 4, Ljungblad teaches all the limitations of the base claims as outlined above. 

But Ljungblad does not explicitly teach: 
the threshold range is a prediction interval calculated for the layer based on a plurality of previous risk scores corresponding to a plurality of previous layers.

However, CRAEGHS teaches:
the threshold range is a prediction interval calculated for the layer based on a plurality of previous risk scores corresponding to a plurality of previous layers ([0060] - - the threshold gray value is the average µ minus/plus 3 times s; s is a standard deviation; [0063] - - the characteristics of a single pixel are followed over the stack of images; [0064] - - large variations from the average gray value of the pixel  between layers 300-400, which may indicative of an error; this is based on a plurality of previous risk scores; OR: [0082] - - the standard deviation of the distribution does not satisfy a threshold deviation from the standard deviation of the reference distribution).

Ljungblad and CRAEGHS are analogous art because they are from the same field of endeavor.  They all relate to defect detection.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3d printing device, as taught by Ljungblad, and incorporating the threshold range is a prediction interval, as taught by CRAEGHS.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve error detection, as suggested by CRAEGHS ([0007]).

Regarding claim 5, Ljungblad teaches all the limitations of the base claims as outlined above. 

But Ljungblad does not explicitly teach: 
the mitigation operation comprises sending an alert.

However, CRAEGHS teaches:
the mitigation operation comprises sending an alert ([0061] - - alert a user).

Ljungblad and CRAEGHS are analogous art because they are from the same field of endeavor.  They all relate to defect detection.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3d printing device, as taught by Ljungblad, and incorporating sending an alert, as taught by CRAEGHS.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve error detection, as suggested by CRAEGHS ([0007]).

Regarding claim 6, Ljungblad teaches all the limitations of the base claims as outlined above. 

But Ljungblad does not explicitly teach: 
halting the additive manufacturing in response to determining that the risk score is outside of the threshold range for a successive number of layers.

However, CRAEGHS teaches:
halting the additive manufacturing in response to determining that the risk score is outside of the threshold range for a successive number of layers ([0061] - - stop the build; [0062] - - if a threshold number of pixels have a gray value that does not satisfy a threshold across a threshold number of layers).

Ljungblad and CRAEGHS are analogous art because they are from the same field of endeavor.  They all relate to defect detection.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3d printing device, as taught by Ljungblad, and incorporating halting when the risk score is outside of the threshold range for a successive number of layers, as taught by CRAEGHS.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve error detection, as suggested by CRAEGHS ([0007]).

Regarding claim 7, Ljungblad teaches all the limitations of the base claims as outlined above. 

But Ljungblad does not explicitly teach: the risk score is calculated based on the predicted thermal image and the captured thermal image at a voxel-level resolution.

However, CRAEGHS teaches:
the risk score is calculated based on the predicted thermal image and the captured thermal image at a voxel-level resolution ([0061] - - each pixel in a layer is given a binary value; the binary value is a risk score of the pixel, each pixel in a layer is at voxel-level).

Ljungblad and CRAEGHS are analogous art because they are from the same field of endeavor.  They all relate to defect detection.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3d printing device, as taught by Ljungblad, and incorporating voxel level resolution, as taught by CRAEGHS.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve error detection, as suggested by CRAEGHS ([0007]).

Regarding claim 9, Ljungblad teaches all the limitations of the base claims as outlined above. 

But Ljungblad does not explicitly teach: 
the risk score is calculated based on a weighted combination of a voxel-level resolution risk score and a risk score at a low resolution that is lower than a voxel-level resolution.

However, CRAEGHS teaches:
the risk score is calculated based on a weighted combination of a voxel-level resolution risk score and a risk score at a low resolution that is lower than a voxel-level resolution ([0069] - - error events in non-critical areas may be permitted; large error events is not permitted in critical areas).

Ljungblad and CRAEGHS are analogous art because they are from the same field of endeavor.  They all relate to defect detection.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3d printing device, as taught by Ljungblad, and incorporating sending an alert, as taught by CRAEGHS.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve error detection, as suggested by CRAEGHS ([0007]).

Regarding claim 15, Ljungblad teaches all the limitations of the base claims as outlined above. 

But Ljungblad does not explicitly teach: 
code to cause a processor to calculate, for a second layer, a prediction interval based on a set of risk scores corresponding to a set of layers including the layer, and wherein the code to cause the processor to calculate the prediction interval comprises code to cause the processor to model the set of risk scores as a time series.

However, CRAEGHS teaches:
code to cause a processor to calculate, for a second layer, a prediction interval based on a set of risk scores corresponding to a set of layers including the layer, and wherein the code to cause the processor to calculate the prediction interval comprises code to cause the processor to model the set of risk scores as a time series ([0063], [0064] - - analyzes a stack of images; Fig. 5 shows gray values in a time series; compare the gray values and a reference image can get risk scores in a time series).

Ljungblad and CRAEGHS are analogous art because they are from the same field of endeavor.  They all relate to defect detection.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above medium, as taught by Ljungblad, and incorporating model the risk scores as a time series, as taught by CRAEGHS.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve error detection, as suggested by CRAEGHS ([0007]).

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ljungblad US 2014/0308153 (hereinafter Ljungblad) in view of Banerjee et al. US 2017/0161888 (hereinafter Banerjee).

Regarding claim 3, Ljungblad teaches all the limitations of the base claims as outlined above. 

But Ljungblad does not explicitly teach: 
determining a difference between a pixel of the predicted thermal image and a pixel of the captured thermal image for a set of pixels; and
calculating an L1 norm, an L2 norm, or a combination of the L1 norm and the L2 norm of the difference;

However, Banerjee teaches:
determining a difference between a pixel of the predicted thermal image and a pixel of the captured thermal image for a set of pixels ([0079] - - sum of squared differences; the differences are differences between a pixel of an image and the template image); and
calculating an L1 norm, an L2 norm, or a combination of the L1 norm and the L2 norm of the difference ([0079] - - L2 norm difference map);

Ljungblad and Banerjee are analogous art because they are from the same field of endeavor.  They all relate to defect detection.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3d printing device, as taught by Ljungblad, and incorporating L2 norm, as taught by Banerjee.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve defect review techniques, as suggested by Banerjee ([0011]).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ljungblad US 2014/0308153 (hereinafter Ljungblad) in view of NOVICK WO 2016/200384 (hereinafter NOVICK).

Regarding claim 10, Ljungblad teaches: a three-dimensional (3D) printing device, comprising:
a print head (Fig.3 );
a thermal projector (Fig. 3, [0045] - - electron gun);
a thermal sensor (Fig. 3, [0045] - - camera; [0056] - - taking image using a camera; camera is infrared camera; thus image is a thermal image); and
a controller, wherein the controller is to:
calculate, for a layer, a predicted thermal image ([0066] - - reference image is constructed by simulation, a unique reference image for each layer; reference image is interpreted as a predicted thermal image);
obtain, for the layer, a captured thermal image of the layer from the thermal sensor ([0056] - - taking image using a camera; camera is infrared camera; thus image is a thermal image);
calculate, for the layer, a risk score based on the predicted thermal image and the captured thermal image ([0058] - - compare real images with reference images; whether there is difference or not is interpreted as a risk score); and
perform a mitigation operation in response to determining that the risk score is outside of a threshold range ([0059] - - a defect is detected if a deviation is detected in two consecutive layers and deviations are overlapped; 2 consecutive layer is a threshold; [0067] - - repair defect).

But Ljungblad does not explicitly teach: 
a print head to print a fusing agent based on a fusing contone map and to print a detailing agent based on a detailing contone map;
calculate, for a layer, a predicted thermal image based on the fusing contone map, the detailing contone map, and captured thermal images of previous layers from the thermal sensor;

However, NOVICK teaches:
a print head to print a fusing agent based on a fusing contone map and to print a detailing agent based on a detailing contone map (Fig. 1, [0026] - - determine the levels of fusing and detailing agent to be printed based on a fluid flux map; [0041] - - vary a contone level);
calculate, for a layer, a predicted thermal image based on the fusing contone map, the detailing contone map, and captured thermal images of previous layers from the thermal sensor ([0044], [0045] - - based on the empirical model and thermal model to modulate the temperature; modulate the temperature is predicting thermal image; flux map includes thermal information from previous layer);

Ljungblad and NOVICK are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3d printing device, as taught by Ljungblad, and incorporating predicting thermal images based on contone map and previous layers thermal images, as taught by NOVICK.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve mechanical properties of 3D printed items , as suggested by NOVICK ([0021]).

Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ljungblad US 2014/0308153 (hereinafter Ljungblad) in view of NOVICK WO 2016/200384 (hereinafter NOVICK) and further in view of CRAEGHS et al. US 2018/0322621 (hereinafter CRAEGHS).

Regarding claim 11, the combination of Ljungblad and NOVICK teaches all the limitations of the base claims as outlined above. 

But the combination of Ljungblad and NOVICK does not explicitly teach: the risk score is calculated with weightings based on a shape map.

However, CRAEGHS teaches: the risk score is calculated with weightings based on a shape map ([0069] - - error in non-critical areas is permitted; this is interpreted as weight of non-critical area is zero; error is not permitted in critical areas; this is interpreted as weight of critical area is not zero; the critical and noncritical area represent a shape map).

Ljungblad, NOVICK and CRAEGHS are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3d printing device, as taught by the combination of Ljungblad and NOVICK, and incorporating calculating risk score with weightings based on a shape map, as taught by CRAEGHS.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve error detection, as suggested by CRAEGHS ([0007]).

Regarding claim 12, the combination of Ljungblad, NOVICK and CRAEGHS teaches all the limitations of the base claims as outlined above. 

CRAEGHS further teaches: the weightings include a first weighting corresponding to an object area of the shape map and a second weighting corresponding to a non-object area of the shape map, and wherein the first weighting is greater than the second weighting ([0069] - - error in non-critical areas is permitted; this is interpreted as weight of non-critical area is zero; non-critical area can be removed by post processing; thus non-critical area is a non-object area; error is not permitted in critical areas; this is interpreted as weight of critical area is not zero which is greater than zero; critical area cannot be removed by post processing; thus critical area is object area; the critical and noncritical area represent a shape map;).

Ljungblad, NOVICK and CRAEGHS are combinable for the same rationale as set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116